      Case 1:19-cv-01023-CCC-CA Document 40 Filed 08/25/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JERMAINE BRANFORD,                :           CIVIL ACTION NO. 1:19-CV-1023
                                  :
             Plaintiff            :           (Judge Conner)
                                  :
         v.                       :
                                  :
UNITED STATES OF AMERICA, et al., :
                                  :
             Defendants           :

                                       ORDER

      AND NOW, this 25th day of August, 2020, upon consideration of defendants’

motion (Doc. 21) to dismiss, and the parties’ respective briefs in support of and

opposition to said motion, and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that:

      1.     The motion (Doc. 21) to dismiss is GRANTED.

      2.     The action against Katie Foulds, Lieutenant Smith, Counselor
             Newton, and the John Does is DISMISSED without prejudice
             pursuant to Federal Rule of Civil Procedure 4(m).

      3.     The Clerk of Court is directed to CLOSE this case.

      4.     Any appeal from this order is DEEMED frivolous and not taken in
             good faith. See 28 U.S.C. § 1915(a)(3).




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
